DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 15, 16, 18, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Dowling (US 2005/0220185).
	As to claims 1, 15, and 21, Dowling teaches a receiver and/or a method comprising: a non-linear equalizer having as inputs digitized samples of signals on the data channel (Figs. 2 and 3, ADC 205 outputs digitized samples of signals on data channel to non-linear equalizers 200 and 300, paragraph [0069]); decision circuitry configured to determine from outputs of the non-linear equalizer a respective value of each of the signals (Figs. 2 and 3, decision circuitry or slicer 225, paragraph [0032]); and adaptation circuitry configured to adapt parameters of the non-linear equalizer based on respective ones of the value (Figs. 2 and 7, adaptation algorithm 240 and step 725, paragraph [0033]). 
	As to claims 2, 16, and 22, Dowling further teaches feeding back, to an input of the non-linear equalization, one of the respective values output by the determining, to mitigate inter-symbol interference (Fig. 3, output of decision circuit is fed to FB buffer 310, paragraph [0005]).
	As to claim 3, Dowling further teaches that the feedback circuitry comprises a decision feedback equalizer (Figs. 2 and 3, feedback filter 230 and FB buffer 10, paragraph [0032]).
	As to claim 4, Dowling further teaches that the non-linear equalizer is a neural network equalizer (paragraphs [0069] and [0070]).
	As to claim 10, Dowling further teaches that the adaptation circuitry adapts parameters of the non-linear equalizer based on mean square error (paragraph [0033]).
	As to claims 18 and 24, Dowling further teaches that each respective value output by the determining represents a respective candidate symbol; and the adapting comprises minimizing mean square error between the respective candidate symbol and a target symbol (Fig. 2, paragraph [0033]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling further in view of Mirfakhraei et al. (hereinafter referred to as “Mirfakhraei”, US 10,797,805).
As to claims 5 and 6, Dowling  does not expressly teach that the neural network equalizer is a multi-layer perceptron neural network.
Mirfakhraei further teaches that neural network equalizer is a reduced multi-layer perceptron neural network equalizer (col. 8, lines 54-67, col. 9, lines 1 and 2, MLP neural network equalizer). It is noted that the limitation “reduced multi-layer perceptron neural network is vague and given the broadest reasonable interpretation, as a result, said limitation is interpreted to be a multi-layer perceptron neural network equalizer, which is reduced in complexity compared to one or more other learning techniques.
	It would have been obvious to one of ordinary skill in the art to use a multi-layer perceptron neural network equalizer for non-linear models in order to recover the transmitted signal at a receiver while reducing complexity.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling further in view of Steffan et al. (hereinafter referred to as “Steffan”, US 10,038,575).
As to claims 7 and 8, Dowling does not expressly teach that the decision circuitry comprises thresholding circuitry, wherein the decision circuitry operates on symbols; and the thresholding circuitry has a plurality of thresholds and selects a symbol from a plurality of symbols based on values of outputs of the non-linear equalizer relative to the thresholds.
Steffan further teaches that the decision circuitry comprises thresholding circuitry, wherein the decision circuitry operates on symbols; and the thresholding circuitry has a plurality of thresholds and selects a symbol from a plurality of symbols based on values of outputs of the non-linear equalizer relative to the thresholds (Fig. 3, comparators 304, 306, and 308, slicers 310, 312, and 314, col. 4, lines 9-21, claim 1).
It would have been obvious to one of ordinary skill in the art that the decision circuitry comprises thresholding circuitry, wherein the decision circuitry operates on symbols; and the thresholding circuitry has a plurality of thresholds and selects a symbol from a plurality of symbols based on values of outputs of the non-linear equalizer relative to the thresholds in order to recover the originally transmitted signal.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling further in view of Baek et al. (hereinafter referred to as “Baek”, US 11,050,494).
As to claim 11, Dowling does not expressly teach that the adaptation circuitry adapts parameters of the non-linear equalizer based on cross-entropy.
Baek further teaches that the adaptation circuitry adapts parameters of the non-linear equalizer based on cross-entropy (col. 9, lines 25-29).
It would have been obvious to one of  ordinary skill in the art that the adaptation circuitry adapts parameters of the non-linear equalizer based on cross-entropy in order to calculate cost function so as to adapt equalization parameters.

Allowable Subject Matter
Claims 9, 12-14, 17, 19-20, 23, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al., US 11,270,200, abstract, Figs. 1B-3
Li et al., US 2020/0295975, abstract, Fig. 1
Lo, US 5,963,929, abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632